an .
a Case 1:19-cr-00725-JPO Document 32766 10/16/19 Page lofi

* ’
DOCKET No. ce ™ ee > (5 Po) DEFENDANT DOW \ A Corre. 4 oA.

 

 

AUSA Weloelhak Dowales\hi — pers COUNSEL Detieeu Mercus

RETAINED C FEDERAL DEFENDERS Oj O PRESENTMENT ONLY

 

5 INTERPRETER NEEDED
0 DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5 g Rule9 © Rule 5(c)(3) O Detention Hrg. DATE OF ARREST fof} i fi Por, SURR.

TIME OF ARREST __°/ 21179 Gian 0 ON WRIT
O Other: TIME OF PRESENIMEMT ee

 

BAIL DISPOSITION

C) SEE SEP. ORDER
CO DETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER UO SEE TRANSCRIPT
O DETENTION HEARING SCHEDULED FOR:
, GREED CONDITIONS OF RELEASE
O DEF. RELEASED ON OWN RECOGNIZANCE

54 $258.929. PRB JX. _FRP
O SEC DBY§$ CASH/PROPERTY: -

JA TRAVEL RESTRICTED TO SDNY/EDNY/ SVFOAC+ D may city mprmovAl oF TS)
O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
{A SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

RUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS

i RETRIAL SUPERVISION: COO REGULAR ( STRICT ‘AS DIRECTED BY PRETRIAL SERVICES
DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

O HOME INCARCERATION OHOMEDETENTION COCURFEW OFELECTRONIC MONITORING O Gps
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

O DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] © DEF. TO CONTINUE OR START EDUCATION PROGRAM
© DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

C DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE RRANMING CONDITIONS:

NG CONDITIONS TO BE MET BY: Ar.
boa af TA I ERE. aTIe Lg

ADDITIONAL CONDITIONS/ADDITIONAL mae ots!

jv o ain Uy —— Ag Ants aky MT RA

4 xf .

 

 

pity ee Sa

0 DEF. ARRAIGNED; PLEADS NOT GUILTY JM CONFERENCE BEFORE D.J, ON /d i 7 / i

© DEF. WAIVES INDICTMENT

0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL s . § Gen
For Rule 5(c}(3) Cases:
0 IDENTITY HEARING WAIVED O DEFENDANT TO BE REMOVED

O PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL;

 

PRELIMINARY HEARING DATE: O ON DEFENDANT’S CONSENT

DATE: _ | ile AG fe ——
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y,

WHITE (original) - COURT FILE PINK ~ U.S, ATTORNEY'S OFFICE YELLOW — U.5. MARSHAL GREEN ~ PRETRIAL SERVICES AGENCY
Rev'd 2016 TH-2

 

 

 
